                 Case 2:19-cv-00829-JCC Document 12 Filed 07/09/19 Page 1 of 4



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   RAJINDER KANG,                                            CASE NO. C19-0829-JCC
10                              Plaintiff,                     ORDER
11          v.

12   MARATHON FUNDING SERVICES, INC.,
     et al.
13
                                Defendants.
14

15          This matter comes before the Court on Plaintiff’s motion to remand (Dkt. No. 7). Having

16   thoroughly considered the parties’ briefing and the relevant record, the Court finds oral argument

17   unnecessary and hereby GRANTS the motion for the reasons explained herein.

18   I.     BACKGROUND

19          In January 2019, Plaintiff Rajinder Kang purchased a commercial property located in

20   Seattle, Washington at a trustee’s sale. (Dkt. No. 7 at 1.) Plaintiff is a citizen of Canada. (Dkt.

21   No. 10 at 4.) Defendant Marathon Funding Services, Inc. (“Marathon Services”), which is owned

22   by Defendant Robert Crawford, previously owned the property and leased it to Defendants

23   Jonathan Grindell and Sophia Bagnaschi. (Id. at 1–2.) Defendants are all Washington state

24   residents. (Dkt. No. 1-2 at 1–2.) After Plaintiff purchased the property, he notified Defendants to

25   vacate the premises within 20 days, as required by Washington law. (Id. at 3.) Defendants failed

26   to comply. (Id. at 3–4.) On April 25, 2019, Plaintiff filed a lawsuit in King County Superior


     ORDER
     C19-0829-JCC
     PAGE - 1
               Case 2:19-cv-00829-JCC Document 12 Filed 07/09/19 Page 2 of 4




 1   Court seeking to remove Defendants from the property pursuant to Washington’s forcible

 2   detainer and unlawful detainer statutes. (Dkt. No. 1-2.) Defendant Crawford subsequently

 3   removed the lawsuit to federal court, and Plaintiff moves to remand the case to King County

 4   Superior Court for lack of subject matter jurisdiction. (Dkt. Nos. 5, 7.)

 5   II.    DISCUSSION

 6          A party to a civil action brought in state court may remove that action to federal court if

 7   the federal district court would have had original jurisdiction at the time of both commencement

 8   of the action and removal. See 28 U.S.C. § 1441(a). A federal court has original jurisdiction over
 9   cases that arise under federal law or where there is complete diversity among the parties and the
10   amount in controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). Once removed, the case
11   can be remanded for lack of subject matter jurisdiction or defects in the removal procedure. 28
12   U.S.C. § 1447(c). There is a “strong presumption” against removal, and federal jurisdiction
13   “must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
14   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden is on the moving party to demonstrate
15   that removal is proper. Id.
16          A.      Federal Question Jurisdiction
17          A case arises under federal law if the federal issue appears on the face of the well-pleaded
18   complaint. Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908). A well-pleaded

19   complaint must establish either that federal law creates the cause of action or that the plaintiff’s

20   right to relief necessarily depends on the resolution of a substantial question of federal law that is

21   actually disputed. Id.; Gunn v. Minton, 568 U.S. 251, 258 (2013). A case may not be removed on

22   the basis of federal question jurisdiction if the federal issue is raised as an affirmative defense.

23   See Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987).

24          Plaintiff’s forcible detainer and unlawful detainer lawsuit does not arise under federal

25   law. Plaintiff’s complaint does not allege a federal cause of action and is based solely on

26   Washington law. (Dkt. No. 1-2.) Nor does Plaintiff’s right to relief depend on the resolution of a


     ORDER
     C19-0829-JCC
     PAGE - 2
                 Case 2:19-cv-00829-JCC Document 12 Filed 07/09/19 Page 3 of 4




 1   substantial question of federal law. While Defendant Crawford argues in his notice of removal

 2   that Plaintiff’s complaint implicates and violates the federal Protecting Tenants at Foreclosure

 3   Act (“PTFA”), Plaintiff’s claims do not arise from that law. (Dkt. Nos. 1-2, 5 at 3.) Defendant

 4   has not demonstrated that Plaintiff’s right to relief turns on the resolution of a question under the

 5   PTFA. Instead, Defendant appears to be raising an affirmative defense under the PTFA. (Dkt.

 6   No. 5.) But an affirmative defense cannot provide the basis for federal question jurisdiction. See

 7   Caterpillar, 482 U.S. at 393. For the foregoing reasons, the Court does not have federal question

 8   jurisdiction over Plaintiff’s claims and removal on this basis was improper.
 9          B.       Diversity Jurisdiction
10          Diversity jurisdiction requires that the amount in controversy exceed $75,000 and that the
11   parties be citizens of different states. 28 U.S.C. § 1332(a). However, even where both of these
12   requirements are met, removal on the basis of diversity jurisdiction is barred if any party served
13   as a defendant is a citizen of the state in which the action is brought. 28 U.S.C. § 1441(b)(2);
14   Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89–90 (2005). Plaintiff filed his unlawful detainer
15   lawsuit in King County Superior Court and alleges that all Defendants are citizens of
16   Washington. (Dkt. No. 1-2 at 1–2.) Defendant Marathon Funding is a corporation registered and
17   located in Washington, and each of the individual defendants are alleged to reside in King
18   County, Washington. (Id.) In his notice of removal, Defendant Crawford does not challenge

19   these allegations, and states that he resides in Washington. (See Dkt. No. 5.) Therefore, removal

20   was improper on the basis of diversity jurisdiction. See 28 U.S.C. § 1441(b)(2).

21   III.   CONCLUSION

22          For the foregoing reasons, Plaintiff’s motion to remand (Dkt. No. 7) is GRANTED. The

23   Clerk is DIRECTED to remand this case to King County Superior Court.

24          //

25          //

26          //


     ORDER
     C19-0829-JCC
     PAGE - 3
              Case 2:19-cv-00829-JCC Document 12 Filed 07/09/19 Page 4 of 4




 1          DATED this 9th day of July 2019.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0829-JCC
     PAGE - 4
